Citation Nr: 1504036	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 000A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear. 

2.  Entitlement to service connection for a strain of the right foot.

3.  Entitlement to service connection for a calcaneal spur of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1984.  He had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The record reflects that the Veteran submitted a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative in October 2012 in which he appointed the Texas Veterans Commission to be his representative.  In April 2013, he submitted a second VA Form 21-22 in which he included his personal information and signature, but left blank the portion of the form in which he was to identify his new representative.  The Veteran submitted a withdrawal of his appeals in December 2014.  This was accompanied by a separate cover letter from the Disabled American Veterans which states they are the accredited representative for the Veteran and confirming his desire to withdraw his appeals.  The letter was not accompanied by a VA Form 21-22 or any other communication from the Veteran confirming his desire to be represented by the Disabled American Veterans.

Given that the only complete VA Form 21-22 of record is for the Texas Veterans Commission, they have been listed as the representative on the first page of this decision.  As the Veteran submitted a separate statement in which he expressed his desire to withdraw all issues on appeal, the Board believes it can proceed with the withdrawal before seeking clarification without harm to the Veteran.  However, the Veteran may wish to clarify his representation with the RO.  




FINDING OF FACT

On December 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


